MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any
                                                                   Mar 02 2017, 9:24 am
court except for the purpose of establishing
the defense of res judicata, collateral                                 CLERK
                                                                    Indiana Supreme Court
estoppel, or the law of the case.                                      Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT -                                 ATTORNEYS FOR APPELLEE
FATHER                                                   Curtis T. Hill, Jr.
Mark Small                                               Attorney General of Indiana
Indianapolis, Indiana                                    Robert J. Henke
ATTORNEY FOR APPELLANT -                                 David E. Corey
MOTHER                                                   Deputy Attorneys General
                                                         Indianapolis, Indiana
Brian A. Karle
Ball Eggleston, PC
Lafayette, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        March 2, 2017
Child Relationship of:                                   Court of Appeals Case No.
                                                         54A04-1608-JT-1989
Ic.G. and Ib.G. (Minor
Children)                                                Appeal from the Montgomery
                                                         Circuit Court
and
                                                         The Honorable Harry A. Siamas,
M.G. (Mother) and B.G.                                   Judge
(Father),                                                Trial Court Cause Nos.
Appellants-Respondents,                                  54C01-1601-JT-20
                                                         54C01-1601-JT-21
        v.




Court of Appeals of Indiana | Memorandum Decision 54A04-1608-JT-1989 | March 2, 2017        Page 1 of 19
      The Indiana Department of
      Child Services,
      Appellee-Petitioner




      Baker, Judge.


[1]   M.G. (Mother) and B.G. (Father) appeal the trial court’s order terminating their

      relationship with their two children. Mother argues that the evidence does not

      support the trial court’s findings on her positive drug screens or that conditions

      leading to the children’s removal will not be remedied. Father argues that there

      was insufficient evidence to support the termination order. Finding no error

      and sufficient evidence, we affirm.


                                                     Facts
[2]   Ic.G. was born to Mother and Father on November 11, 2008; Ib.G. was born to

      Mother and Father on September 21, 2010.


[3]   On October 6, 2014, the Department of Child Services (DCS) visited the

      family’s home based on a report of guns, drugs, and paraphernalia being

      present in the residence. The house contained bags of trash, mold-covered

      food, cockroaches in the kitchen, dog feces on the floor, and paraphernalia.

      The children were dirty and hungry from not having eaten that day. Ib.G. had

      Court of Appeals of Indiana | Memorandum Decision 54A04-1608-JT-1989 | March 2, 2017   Page 2 of 19
      fleas in her hair, and Ic.G. had a cut on his leg covered by an old, dirty

      bandage. Mother and Father were arrested and incarcerated. On November

      26, 2014, the trial court determined the children to be children in need of

      services (CHINS).


[4]   Mother was incarcerated from October 6 through December 15, 2014. Father

      was in jail from October 6 through November 13, 2014. After a December 17,

      2014, dispositional hearing, the court ordered Mother and Father to participate

      in individual therapy, home-based case management services, and a substance

      abuse assessment, provide drug screens, and have supervised visits with the

      children.


[5]   Following Father’s release from incarceration, family case manager (FCM)

      Charlene Colley could not find him until the dispositional hearing. Father

      participated in his substance abuse assessment and visitations. He continued to

      “sporadically” test positive for drugs, but he also tested negative at times. Tr. p.

      152. He missed “maybe three” drug screens because of transportation issues.

      Id. at 155. On February 10, 2015, he started participating consistently in

      visitation with his children. On April 16, 2015, Father was arrested and

      incarcerated again based on a warrant for criminal activity that took place in

      July 2014. Father remains incarcerated; his earliest possible release date is

      2021. While incarcerated, he is participating in a work program that may

      provide a six-month time cut to his sentence. He is also participating in the

      Father’s Engagement program through which he is learning how to better

      interact with his children. Father has continued to see his children when

      Court of Appeals of Indiana | Memorandum Decision 54A04-1608-JT-1989 | March 2, 2017   Page 3 of 19
      possible, has sent them letters and cards, and has spoken with them on the

      phone.


[6]   Following Mother’s release, on December 30, 2014, FCM Colley told Mother

      that she would be contacted about beginning substance abuse treatment. On

      February 2, 2015, Mother completed an intake evaluation. On February 26,

      2015, she started participating consistently in visitation with her children. She

      completed her substance abuse engagement group on March 30, 2015, and was

      referred to an advanced outpatient program. She was unable to complete the

      program, however, because she was arrested and incarcerated on April 16,

      2015, based on a warrant for the same criminal activity as Father that took

      place in July 2014. She was released from jail on October 13, 2015.1


[7]   Shortly after her release, Mother went to see FCM Colley about restarting

      services. On October 27, 2015, she started group therapy with therapist Rachel

      Hamby; Mother attended consistently, and she was motivated and willing to

      participate. After completing the first part of group therapy, she moved on to

      relapse prevention, which she completed on February 16, 2016. During

      Mother’s relapse prevention program, DCS reported to Therapist Hamby that

      Mother had relapsed, and Hamby recommended moving her from group

      therapy to intensive individual addictions treatment. Therapist Hamby and

      Anna Powers, Mother’s individual therapist, both spoke with FCM Colley “due



      1
       We were subsequently informed that, after the termination hearing, Mother was sentenced to eight years
      probation.

      Court of Appeals of Indiana | Memorandum Decision 54A04-1608-JT-1989 | March 2, 2017          Page 4 of 19
      to [Mother’s] drug screens. Id. at 70. In addition to her group therapy, Mother

      saw Therapist Powers for individual therapy from September 18, 2015, through

      May 18, 2016, for substance abuse counseling and mental health concerns.

      Mother attended eighteen of her thirty-one scheduled appointments; she either

      cancelled or missed the other thirteen. As part of that intensive treatment,

      Therapist Powers told Mother that she preferred to see her twice a week to

      provide extra support; Mother said that she wanted to but “there was always

      something that just kind of came up.” Id. at 76. Therapist Powers was aware

      of one relapse Mother had with Tramadol, a prescription drug for which

      Mother did not have a prescription; Mother also told Therapist Powers that she

      had tested positive for methamphetamine.


[8]   On January 18, 2016, Mother secured and has maintained gainful employment.

      On May 20, 2016, Mother suggested to FCM Colley that she go to Half Way

      Home, a rehabilitation facility. Mother was accepted to the Half Way Home,

      but as of the time of the termination hearing, she had not entered the home.

      Mother told FCM Colley about her drug use “on every occasion” that FCM

      Colley and Mother met. Id. at 86. Mother admitted to FCM Colley that she

      used methamphetamine between March 30 and May 23, 2016.


[9]   When Mother and Father were arrested on October 6, 2014, the children were

      removed and placed with their maternal grandmother. In December 2014, they

      were moved into foster care. They have both experienced difficulties since their

      removal and exhibited disruptive behaviors. Ib.G. would walk off with

      strangers, and Ic.G. was aggressive toward his foster siblings and dog. Ib.G.

      Court of Appeals of Indiana | Memorandum Decision 54A04-1608-JT-1989 | March 2, 2017   Page 5 of 19
       was diagnosed with Disinhibited Social Engagement Disorder and Ic.G. was

       diagnosed with Conduct Disorder Childhood Onset based on destructive

       behaviors, hitting others, damaging property, and lying.


[10]   On January 27, 2016, DCS filed its termination petitions. On August 25, 2016,

       the trial court granted DCS’ petition for termination of parental rights of both

       Mother and Father. The court found that there was a reasonable probability

       that the conditions that resulted in the children’s removal would not be

       remedied, noting that when the parents were in jail for extended periods of time

       after the children’s removal, they were not able to participate in services or visit

       with their children during that time, and that even when Mother was not in jail,

       she failed to consistently participate in services or to refrain from using drugs.

       The court found that termination was in the best interests of the children

       because neither parent was in a better position to provide the children with

       appropriate care, supervision, or a safe, nurturing and stable home than they

       were at the beginning of DCS’s involvement with the family. Mother and

       Father now separately appeal.


                                    Discussion and Decision
[11]   Mother argues that the trial court erred by making findings of fact concerning

       her positive drug screens and by finding that there was a reasonable probability

       that the conditions that led to the children’s removal would not be remedied.

       Father argues that there was insufficient evidence to support the termination

       order.


       Court of Appeals of Indiana | Memorandum Decision 54A04-1608-JT-1989 | March 2, 2017   Page 6 of 19
                                      I. Standard of Review
[12]   Our standard of review with respect to termination of parental rights

       proceedings is well established. In considering whether termination was

       appropriate, we neither reweigh the evidence nor assess witness credibility.

       K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1229 (Ind. 2013). We will

       consider only the evidence and reasonable inferences that may be drawn

       therefrom in support of the judgment, giving due regard to the trial court's

       opportunity to judge witness credibility firsthand. Id. Where, as here, the trial

       court entered findings of fact and conclusions of law, we will not set aside the

       findings or judgment unless clearly erroneous. Id. In making that

       determination, we must consider whether the evidence clearly and convincingly

       supports the findings, and the findings clearly and convincingly support the

       judgment. Id. at 1229–30. It is “sufficient to show by clear and convincing

       evidence that the child's emotional and physical development are threatened by

       the respondent parent's custody.” Bester v. Lake Cnty. Office of Family & Children,

       839 N.E.2d 143, 148 (Ind. 2005).


[13]   Indiana Code section 31-35-2-4(b)(2) requires that a petition to terminate

       parental rights for a CHINS must make the following allegations:


               (A) that one (1) of the following is true:


                        (i) The child has been removed from the parent for at least
                        six (6) months under a dispositional decree.




       Court of Appeals of Indiana | Memorandum Decision 54A04-1608-JT-1989 | March 2, 2017   Page 7 of 19
                 (ii) A court has entered a finding under IC 31–34–21–5.6
                 that reasonable efforts for family preservation or
                 reunification are not required, including a description of
                 the court's finding, the date of the finding, and the manner
                 in which the finding was made.


                 (iii) The child has been removed from the parent and has
                 been under the supervision of a local office or probation
                 department for at least fifteen (15) months of the most
                 recent twenty-two (22) months, beginning with the date
                 the child is removed from the home as a result of the child
                 being alleged to be a child in need of services or a
                 delinquent child;


        (B) that one (1) of the following is true:


                 (i) There is a reasonable probability that the conditions
                 that resulted in the child's removal or the reasons for
                 placement outside the home of the parents will not be
                 remedied.


                 (ii) There is a reasonable probability that the continuation
                 of the parent-child relationship poses a threat to the well-
                 being of the child.


                 (iii) The child has, on two (2) separate occasions, been
                 adjudicated a child in need of services;


        (C) that termination is in the best interests of the child; and


        (D) that there is a satisfactory plan for the care and treatment of
        the child.




Court of Appeals of Indiana | Memorandum Decision 54A04-1608-JT-1989 | March 2, 2017   Page 8 of 19
       DCS must prove the alleged circumstances by clear and convincing evidence.

       K.T.K., 989 N.E.2d at 1230.


                II. Termination Between Mother and Children

                                A. Evidence of Drug Screens
[14]   Mother argues that the trial court erred because it made findings of fact and

       conclusions concerning drug use by Mother even though DCS did not admit

       her drug screen test results into evidence at the termination hearing. She

       challenges the following factual findings:


            “Mother tested positive for methamphetamine, THC and heroin.”
            “Mother continued to test positive for controlled substances on a regular
             basis in 2016, specifically Tramadol for which she did not have a
             prescription.”
            “Mother tested positive for methamphetamine use in May, June and July
             2016.”
            “Mother tested positive for methamphetamine use on July 6, 2016.”
            “[Mother] tested positive for methamphetamine use in May, June and
             July 2016 with her last positive screen for methamphetamine occurring
             just eight days before the Termination fact-finding hearing.”

       Appellant’s App. Vol. II p. 42, 46. Mother argues that the evidence on which

       these findings was based was inadmissible because a proper foundation was not

       made; FCM Colley, who testified about Mother’s drug screens, was not an

       expert witness qualified to testify about them; Mother did not have an

       opportunity to cross-examine an appropriate witness concerning the drug

       screens; and FCM Colley’s testimony was inadmissible hearsay. Mother

       objected to this evidence, and the trial court sustained her objections.

       Court of Appeals of Indiana | Memorandum Decision 54A04-1608-JT-1989 | March 2, 2017   Page 9 of 19
[15]   During the termination hearing, Mother objected “to any testimony [the FCM]

       might give about positive tests. She can talk about what [Mother] told her,

       but . . . she’s not able to testify about potential drug screens or lab tests.” Tr. p.

       86. However, Mother did not object to the following testimony, which was

       based on statements Mother made to FCM Colley, Therapist Hamby, and

       Therapist Powers:


            After the March 30, 2015, review hearing, the court found that Mother
             had not maintained her sobriety since her release from jail on December
             15, 2014. The court’s order was admitted into evidence at the
             termination hearing. DCS Ex. 7; Tr. p. 99-100.
            At the March 16, 2016, review hearing, the court found that Mother
             “continues to test positive for [T]ramadol without a prescription.” The
             court’s order was admitted into evidence at the termination hearing.
             DSC Ex. 10; Tr. p. 95.
            Therapist Hamby testified that DCS reported to her that Mother had
             relapsed. Therapist Hamby allowed her to complete relapse prevention
             in February 2016. Id. at 68-69.
            Therapist Hamby testified that she and Mother’s individual counselor
             spoke with FCM Colley “due to her drug screens.” Id. at 70.
            Therapist Powers testified that “there was one relapse I was aware of
             with the Tramadol,” and that “I believe I was aware of another screen
             that came back another that she told me about another relapse that she
             had gotten I think she tested positive for meth.” Id. at 75.
            Therapist Powers testified that Mother told her she had tested positive for
             methamphetamine, and that Therapist Powers discussed her positive test
             with her on May 13, 2016. Id.
            When asked what issues Mother identified for maintaining sobriety,
             Therapist Powers testified that “in terms of issues for maintaining
             sobriety I think a big one was just the addiction itself, just
             struggling . . . .” Id. at 76. Therapist Powers testified that “I think it was
             heroin that was her drug of choice.” Id.


       Court of Appeals of Indiana | Memorandum Decision 54A04-1608-JT-1989 | March 2, 2017   Page 10 of 19
            FCM Colley testified that Mother told her about her drug use “on every
             occasion,” and FCM Colley discussed Mother’s drug use with her. Id. at
             86.
            FCM Colley testified that after Mother was released from jail, “[s]he
             admitted to Tramadol use.” Id. at 88. “She admitted to taking her
             mother’s Tramadol and did not want [her FCM] to tell her mother.” Id.
            During the time Mother was in substance abuse treatment, she admitted
             to FCM Colley that she was using drugs. Id. at 97.
            FCM Colley testified that Mother’s use of Tramadol was concerning
             because she was taking someone else’s prescription, and that even with
             help in place, “she still continues to use that’s an issue as a drug addict,
             she is an addict.” Id. at 100.
            FCM Colley testified that Mother admitted to FCM Colley to using
             methamphetamine between March 30 and May 23, 2016. Id. at 101.
            FCM Colley testified that because of Mother’s continued drug use, DCS
             changed the permanency plan to termination of parental rights and
             adoption. Id.
            FCM Colley testified that on July 6, 2016, she had a discussion with
             Mother about her methamphetamine use. Id. at 105.
            FCM Colley testified that Mother “informed me she’s getting some of
             the drugs from [her employer’s] employees.” Id. at 113.

[16]   Additionally, during the termination hearing, Mother testified as follows:


            When asked whether, in “the last couple of months,” she has “admitted
             in that time that you have been struggling with methamphetamine since
             the beginning of May or so,” she said “Yes ma’am.” Id. at 64-65.
            She tested positive for Tramadol in either November or December. She
             was using Tramadol “[b]ecause of my teeth.” Id. at 135-36.
            Her job “had me at south plant and that’s where you don’t want to be
             when it comes to drugs. I work at north plant regularly, there’s no drugs
             there.” Id. at 139. “They sent me over there [to the south plant] and it
             was a major trigger for me. I actually called my boss and told him you
             can’t let me work here and he had me back at the north plant the next
             week.” Id. at 144. She admitted to using methamphetamine when
             working at her job. Id.
       Court of Appeals of Indiana | Memorandum Decision 54A04-1608-JT-1989 | March 2, 2017   Page 11 of 19
[17]   We agree with Mother that the trial court erred when it based some of its

       findings on evidence for which it sustained Mother’s objections. However, we

       find the error harmless because the specific findings of facts were used as

       examples to show that Mother continued to struggle with her addiction,

       including in the months leading up to the termination hearing—a struggle to

       which Mother, FCM Colley, Therapist Hamby, and Therapist Powers all

       testified without objection. The cumulative evidence outlined above provides a

       sufficient basis for the trial court’s conclusions that Mother failed to overcome

       her drug addiction or maintain her sobriety. As a result, any error in the trial

       court’s findings of fact was harmless.


                B. Conditions That Led to Children’s Removal
[18]   To determine whether the conditions that resulted in the children’s removal will

       not be remedied, the trial court engages in a two-step analysis. In re E.M., 4

       N.E.3d 636, 643 (Ind. 2014). The court first identifies the conditions that led to

       removal and then determines whether there is a reasonable probability that

       those conditions will not be remedied. Id. The second step requires trial courts

       to judge a parent’s fitness at the time of the termination proceeding, taking into

       consideration evidence of changed conditions, and balancing any recent

       improvements against “habitual patterns of conduct to determine whether there

       is a substantial probability of future neglect or deprivation.” Id.


[19]   The children were removed as a result of the condition of Parents’ home and

       substance abuse. Mother challenges the trial court’s conclusion that “while


       Court of Appeals of Indiana | Memorandum Decision 54A04-1608-JT-1989 | March 2, 2017   Page 12 of 19
       Mother did have stable employment for six months at the time of the fact-

       finding hearing, she still did not have independent housing so she was not able

       to show that she had acquired sufficient skills to provide the children with

       stable, clean, and safe living conditions.” Mother’s App. Vol. II p. 46.


[20]   Mother first asserts that there was no evidence in the record to support the trial

       court’s conclusion. Mother testified that “[m]e and my mother we don’t get

       along very well, she’s very negative with me.” Tr. p. 139. FCM Colley testified

       that Mother “does not have stability, she doesn’t even have her own place.” Id.

       at 103. FCM Colley testified that in July 2016, “I found out [Mother] was

       staying with some guy. She was supposed to go [to the Half Way Home on]

       July first, she’s staying with some guy I cannot say living because she swears

       she’s not living with him.” Id. at 104-05. FCM Colley also testified that “I

       don’t believe she’s living in the same place sir, but I can’t testify to that as to

       why.” Id. at 113. This evidence supports the trial court’s conclusion.


[21]   Mother also contends that it was inappropriate for the trial court to require a

       parent to obtain “independent housing” to avoid termination of parental rights.

       The trial court did not require her to obtain independent housing, but rather

       considered her unstable housing situation as one factor in determining whether

       she could provide stability to her children. The trial court concluded that

       Mother “has not been able to demonstrate sufficient progress toward the goal of

       reuniting with her children: she has not maintained her sobriety, she has not

       participated in services consistently to make progress on parenting skills or

       independent living.” Mother’s App. Vol. II p. 46. In Bester v. Lake County Office

       Court of Appeals of Indiana | Memorandum Decision 54A04-1608-JT-1989 | March 2, 2017   Page 13 of 19
       of Family and Children, 839 N.E.2d 143, 150-51 (Ind. 2005), our Supreme Court

       found that, although the father did not establish himself as independent or

       obtain his own residence, there was no causal connection between his living

       arrangements and any adverse impact those arrangements may have had on his

       child. Here, however, because the trial court was able to consider testimony

       that questioned where Mother was actually living, as well as her ongoing

       substance abuse, its conclusion supported a reasonable inference that her living

       arrangement could pose a threat to the well-being of her children and that there

       was a reasonable probability that it would not be remedied.


[22]   As for Mother’s substance abuse, Mother states that she understands that she is

       suffering from addiction and “wants to do whatever work is necessary to cope

       with her addiction.” Mother’s Br. p. 16. She concedes that her children should

       not have been in her custody at the time of the termination hearing. Mother’s

       Br. p. 17. It is well established that “the trial court must consider a parent’s

       habitual pattern of conduct to determine whether there is a substantial

       probability of future neglect or deprivation.” Bester, 839 N.E.2d at 152. The

       “trial court should judge a parent’s fitness to care for his child as of the time of

       the termination proceeding, taking into consideration evidence of changed

       conditions.” Id.


[23]   We recognize that Mother loves her children and has not missed any visits with

       them. We laud her for recognizing that she has a problem with addiction and

       for working to overcome that addiction. However, her acknowledgement of the

       problem does not negate the fact that since her release from jail, she has

       Court of Appeals of Indiana | Memorandum Decision 54A04-1608-JT-1989 | March 2, 2017   Page 14 of 19
       continued a pattern of substance abuse, despite the availability of multiple

       services to aid her in her struggle. She admitted that she has struggled with her

       addiction to methamphetamine and used Tramadol. At least at one point, her

       job “was a major trigger” for her. Tr. p. 139. Considering her habitual pattern

       of substance abuse, and the fact that she was using drugs in the months leading

       up to the termination hearing, the trial court did not err when finding that there

       was a reasonable probability that this condition, which led to the children’s

       removal, would not be remedied.


                             C. Best Interests of the Children
[24]   Mother also challenges the trial court’s conclusion that termination was in the

       Children’s best interests. Clear and convincing evidence does not need to show

       that “the continued custody of the parents is wholly inadequate for the child’s

       very survival.” Bester, 839 N.E.2d at 148 (quotation marks and citation

       omitted). Instead, it is sufficient for the clear and convincing evidence to show

       that “the child’s emotional and physical development are threatened by the

       respondent parent’s custody.” Id.


[25]   FCM Colley testified that adoption was in the children’s best interests because

       they needed to be in a “drug free, stable and structured home environment for

       them where their needs are met.” Tr. p. 109. FCM Colley also testified that

       “they need someone that can devote that time to them that’s not going to be a

       drug addict and they don’t have to be scared that their needs aren’t going to be




       Court of Appeals of Indiana | Memorandum Decision 54A04-1608-JT-1989 | March 2, 2017   Page 15 of 19
       met.” Id. The children’s court appointed special advocate also recommended

       that Parents’ parental rights be terminated.


[26]   Mother cites her positive relationship and consistent visits with her children, her

       steady job and home, and her good faith efforts to participate in all reunification

       services. Mother testified that “I’ve made my fair share of mistakes and I will

       have a hard time forgiving myself for them, but I can do this I know I can. I

       think I just need a little more stability and a little more positivity in my life.” Id.

       at 144. Mother conceded that she struggles with addiction, promised that she

       will work to cope with her addiction, and said that “she demonstrated a

       willingness and an ability to improve and do what is necessary to eventually get

       her children back. Mother does not contend that the children should have been

       in her custody at the time of the fact-finding hearing.” Mother’s Br. p. 17.


[27]   The trial court recognized Mother’s love for her children and her consistent

       visits with them but also that Mother was not in a better position to provide her

       children with the appropriate care, supervision or home than she was nearly

       two years earlier when DCS first became involved with the family. Mother’s

       testimony and argument on appeal suggests that she also recognizes that she is

       not prepared to provide her children with the stability and substance-free

       environment that they need. It is unclear if Mother will ever be prepared to

       provide for them. Accordingly, we find that the evidence supports the trial

       court’s conclusion that termination is in the children’s best interests.




       Court of Appeals of Indiana | Memorandum Decision 54A04-1608-JT-1989 | March 2, 2017   Page 16 of 19
                III. Termination Between Father and Children
[28]   Father does not specifically challenge any of the elements that DCS is required

       to prove to effectuate a termination, but rather claims generally that there was

       insufficient evidence to support the termination order. We infer from his

       argument that he intended to focus on two statutory elements: the children’s

       best interests and DCS’s plan for the children’s care and treatment.


                             A. Best Interests of the Children
[29]   In challenging the termination, Father relies on the fact that no evidence was

       presented at the termination hearing that Father was convicted of any charge

       arising from his arrest on October 6, 2014, when the children were moved from

       his home. Father was initially arrested on October 6, 2014, based on a report of

       guns, drugs, and paraphernalia being present in the family’s home. He was

       released on November 13, 2014. Immediately following his release, FCM

       Colley could not locate him for over a month until he attended the dispositional

       hearing on December 17, 2014. Father participated in substance abuse

       assessment, during which he “sporadically” tested positive for drugs and on at

       least several occasions missed his drug screens. Tr. p. 152. Starting February

       10, 2015, three months after his release, he participated in visitations with his

       children. His visits stopped when he was arrested and incarcerated on April 16,

       2015, based on criminal activity from July 2014; he will remain incarcerated

       until 2021 if he does not receive any time cuts to his sentence.




       Court of Appeals of Indiana | Memorandum Decision 54A04-1608-JT-1989 | March 2, 2017   Page 17 of 19
[30]   After Father was released, he tested positive for drugs and missed some of his

       drug screens. When asked whether he thinks he needs help handling his

       substance abuse, he said, “Oh yeah, there’s no question about it.” Id. at 157.

       He conceded that he needs classes that involve “teaching me how to stay sober,

       how better to keep myself strong enough to stay sober, how to correctly love my

       children and provide for them, to be the strong father and man that they need

       me to be.” Id. This testimony supports the trial court’s finding that, nearly two

       years later, Father is not in a better position to provide his children with

       appropriate care and housing than he was when DCS first became involved

       with the family.


[31]   This evidence is sufficient to support the trial court’s conclusion that

       termination is in the children’s best interests. We cannot say that the trial court

       erred in determining that this element required for termination was met.


         B. Satisfactory Plan for the Care and Treatment of the
                                Children
[32]   Father also seems to challenge whether there is a satisfactory plan for the care

       and treatment of his children. Beginning in January 2016 and through the time

       of the termination hearing, the children were living with a foster family. In

       January, Ib.G. was anxious and she would throw fits; Ic.G. would get upset

       with his foster family. Both children improved during their time with their

       foster family and have developed routines. The foster mother testified that she

       and her husband were willing to adopt the children.


       Court of Appeals of Indiana | Memorandum Decision 54A04-1608-JT-1989 | March 2, 2017   Page 18 of 19
[33]   Parents want their children in a relative’s home, and FCM Colley testified that,

       at Father’s request, she was going to evaluate Father’s sister and another

       relative to determine whether they could adopt the children. At the time of the

       termination hearing, FCM Colley did not yet have contact information for

       Father’s relatives. Although DCS was still exploring different options for the

       children’s placement, its plan was for the children to be adopted. Adoption is a

       “satisfactory plan” for the care and treatment of children under the termination

       of parental rights statute. In re B.M., 913 N.E.2d 1283, 1287 (Ind. Ct. App.

       2009). Therefore, Father’s implication that the trial court erred by not

       considering whether there was a satisfactory plan for the care and treatment of

       his children fails.


[34]   The judgment of the trial court is affirmed.


       Mathias, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 54A04-1608-JT-1989 | March 2, 2017   Page 19 of 19